Opinion by
Hurt, J.
§ 323. Disqualification of judge; fees of office do not disqualify; case stated. Appellee instituted this suit against appellant to recover $200 damages for killing his dog by running over it with its engine and train of cars. He recovered judgment for $100 and costs, from which judgment appellant appealed to the county court. Pend*392ing the appeal the justice of the peace who tried the case and rendered said judgment was elected county judge and qualified as such. When the case was called for trial in the county court, appellant moved to transfer the same to the district court upon the ground that the county judge was disqualified from trying it, because he was interested to the extent of the costs due him as justice of the peace in the case, said costs not having been paid. Said motion was overruled, and judgment was again rendered for $100 and costs. Held, the county judge was not disqualified to try the cause, and the motion was properly overruled. [1 App. C. C. § 1068; Taylor v. Williams, 26 Tex. 505; Chambers v. Harper, 23 Tex. 112.]
December 16, 1887.
§ 324. Wrongfully hilling a dog in another state is actionable in this state, token. At common law the owner of a dog may maintain an action against one who wrongfully kills or injures it. [Brunt v. Kemble, 60 Ill. 211; Uhlmer v. Cronack, 109 Mass. 273; Perry v. Phipps, 10 Iredell, 259; Parker v. Amse, 27 Ala. 480.] This is an action at common law, and is maintainable in any court in this state having jurisdiction of the amount in controversy, and of the person of the wrong-doer, although the wrong was committed in another state, as it was in this case, the dog having been killed in the state of Arkansas. If A.’s property is destroyed or injured by B. in a foreign country, and A. has a common-law action against B. for such destruction or injury, he can maintain his action in this state, if service upon B. is legally had here.
Affirmed.